                                                      1   SHARTSIS FRIESE LLP
                                                          ANTHONY B. LEUIN (Bar #95639)
                                                      2   aleuin@sflaw.com
                                                          ROEY Z. RAHMIL (Bar #273803)
                                                      3   rrahmil@sflaw.com
                                                          One Maritime Plaza, Eighteenth Floor
                                                      4   San Francisco, CA 94111-3598
                                                          Telephone:    (415) 421-6500
                                                      5   Facsimile:    (415) 421-2922

                                                      6   MASLON LLP
                                                          MARGARET S. BROWNELL (MN Bar #307324) (pro hac vice)
                                                      7   margo.brownell@maslon.com
                                                          BRYAN R. FREEMAN (MN Bar #0387154) (pro hac vice)
                                                      8   bryan.freeman@maslon.com
                                                          JUDAH A. DRUCK (MN Bar #0397764) (pro hac vice)
                                                      9   judah.druck@maslon.com
                                                          3300 Wells Fargo Center 90 South Seventh Street
                                                     10   Minneapolis, MN 55402-4140
                                                          Telephone:    (612) 672-8200
                                                     11   Facsimile:    (612) 672-8397
                      SAN FRANCISCO, CA 94111-3598




                                                     12
SHARTSIS FRIESE LLP




                                                          Attorneys for Defendant and Counter-Claimant
                          ONE MARITIME PLAZA
                           EIGHTEENTH FLOOR




                                                     13   DEPOMED, INC. n/k/a ASSERTIO THERAPEUTICS, INC.
                                                     14                             UNITED STATES DISTRICT COURT

                                                     15                          NORTHERN DISTRICT OF CALIFORNIA

                                                     16

                                                     17   NAVIGATORS SPECIALTY INSURANCE              Case No. 4:19-cv-00255-HSG
                                                          COMPANY,
                                                     18                                               STIPULATED ADMINISTRATIVE
                                                                        Plaintiff and Counter-        MOTION TO ENLARGE PAGE LIMITS
                                                     19                 Defendant,                    WITH RESPECT TO CROSS-MOTIONS
                                                                                                      FOR PARTIAL SUMMARY
                                                     20          v.                                   JUDGMENT; ORDER

                                                     21   DEPOMED, INC. n/k/a ASSERTIO                [LOCAL RULE 7-11]
                                                          THERAPEUTICS, INC.,
                                                     22
                                                                        Defendant and
                                                     23                 Counterclaimant.
                                                                                                      Judge: Hon. Haywood S. Gilliam, Jr.
                                                     24

                                                     25

                                                     26

                                                     27

                                                     28                                              -1-
                                                          Case No.             STIPULATED ADMINISTRATIVE MOTION TO ENLARGE
                                                          4:19-cv-00255-HSG    PAGE LIMITS WITH RESPECT TO CROSS-MOTIONS FOR
                                                                                        PARTIAL SUMMARY JUDGMENT
                                                      1          Pursuant to Local Rule 7-11, Defendant and Cross-Complainant Depomed Inc., n/k/a

                                                      2   Assertio Therapeutics, Inc. (“Depomed”) hereby moves for an order enlarging page limits with

                                                      3   respect to the parties’ forthcoming Cross-Motions for Partial Summary Judgment on the Duty to

                                                      4   Defend. This administrative motion is stipulated, as set forth on the accompanying Stipulation

                                                      5   and [Proposed] Order. The parties request:

                                                      6               1. That Depomed be granted ten (10) additional pages for its Motion, such that its

                                                      7                  page limitation would be thirty-five (35) pages;

                                                      8               2. That Plaintiff Navigators Specialty Insurance Company (“Navigators”) be granted

                                                      9                  ten (10) additional pages for its Response to the Motion and Cross-Motion, such

                                                     10                  that its page limitation would be forty (40) pages;

                                                     11               3. That Depomed be granted an additional five (5) pages for its Reply in support of
                      SAN FRANCISCO, CA 94111-3598




                                                     12                  its Motion and Opposition to Navigators’ Cross-Motion, such that its page
SHARTSIS FRIESE LLP
                          ONE MARITIME PLAZA
                           EIGHTEENTH FLOOR




                                                     13                  limitation would be twenty-five (25) pages; and

                                                     14               4. That Navigators be granted an additional five (5) pages for its Reply in support of

                                                     15                  its Cross-Motion, such that its page limitation would be twenty (20) pages.

                                                     16          Good cause exists to enlarge the page limits with respect to the Cross-Motions. First,

                                                     17   because the papers will address both Depomed’s Motion and Navigators’ Cross-Motion, it is

                                                     18   appropriate and efficient for the parties to have additional pages to address all issues that are

                                                     19   raised. Second, while each party believes that the facts relevant to its Motion or Cross-Motion

                                                     20   are undisputed, the underlying facts are nevertheless complex, and concern three insurance

                                                     21   policies, 182 underlying lawsuits, construction of various policy provisions, and whether

                                                     22   Depomed provided notice to Navigators within the relevant policy periods. The additional pages

                                                     23   are requested in order to address these issues thoroughly.

                                                     24          //

                                                     25          //

                                                     26          //

                                                     27          //

                                                     28                                               -1-
                                                          Case No.              STIPULATED ADMINISTRATIVE MOTION TO ENLARGE
                                                          4:19-cv-00255-HSG     PAGE LIMITS WITH RESPECT TO CROSS-MOTIONS FOR
                                                                                         PARTIAL SUMMARY JUDGMENT
                                                      1          //

                                                      2          For the foregoing reasons, Depomed respectfully requests that the Court grant this

                                                      3   administrative motion and enlarge the parties’ page limits as set forth in the accompanying

                                                      4   Stipulation and Proposed Order.

                                                      5
                                                          DATED: March 11, 2020                         MASLON LLP
                                                      6
                                                                                                        By:     /s/ Margaret S. Brownell
                                                      7                                                         Margaret S. Brownell
                                                      8                                                         Attorney for Defendant and Counter-Claimant
                                                                                                                DEPOMED, INC. n/k/a ASSERTIO
                                                      9                                                         THERAPEUTICS, INC.
                                                     10
                                                                                                    ISTRIC
                                                                                               TES D      TC
                                                                                             TA
                                                     11




                                                                                                                                 O
                                                                                       S
                      SAN FRANCISCO, CA 94111-3598




                                                                                                                                  U
                                                     12
                                                                                      ED




                                                                                                                                   RT
SHARTSIS FRIESE LLP
                          ONE MARITIME PLAZA




                                                                                  UNIT




                                                                                                             D
                           EIGHTEENTH FLOOR




                                                          DATED: 3/12/2020
                                                                                                        DENIE
                                                     13



                                                                                                                                            R NIA
                                                     14
                                                                                                                                       r.
                                                     15                                                                     illiam J
                                                                                  NO




                                                                                                                   d S. G
                                                                                                        H a y wo o
                                                                                                                                            FO
                                                                                             J u d ge
                                                     16
                                                                                    RT




                                                                                                                                       LI


                                                                                            ER
                                                                                      H




                                                                                                                                  A



                                                     17
                                                                                                 N                                 C
                                                                                                     D IS T IC T              OF
                                                     18                                                    R
                                                     19

                                                     20

                                                     21

                                                     22

                                                     23

                                                     24

                                                     25

                                                     26

                                                     27

                                                     28                                              -2-
                                                          Case No.             STIPULATED ADMINISTRATIVE MOTION TO ENLARGE
                                                          4:19-cv-00255-HSG    PAGE LIMITS WITH RESPECT TO CROSS-MOTIONS FOR
                                                                                        PARTIAL SUMMARY JUDGMENT
